Citation Nr: 0318524	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  01-03 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for bilateral shin 
splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The veteran had active service from March 1970 to March 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California, that denied the above claims.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded in the 
following areas.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  

In June 2002, the veteran submitted a Statement In Support Of 
Claim (VA Form 21-4138) advising that he was to be examined 
by his own private specialist for the disabilities for which 
he is seeking entitlement to service connection.  It appears 
that the results of said examination(s) have not been 
associated with the veteran's claims folder.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded to include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  

A letter from J. P. Aaronson, D.O., the veteran's private 
physician, dated in January 2000, suggests that veteran has 
developed hypertension that is etiologically related to his 
tour of duty in the U.S. Marine Corps.  The veteran underwent 
a VA examination in July 1999, however, the issue regarding 
his asserted hypertension was not addressed by the examiner.  
In light of the foregoing, the Board is of the opinion that 
the veteran should be examined by a VA specialist in 
cardiology, with the benefit of the entire claims folder to 
be considered in conjunction with the examination, so that an 
opinion may be rendered as to the date of onset and etiology 
of any currently diagnosed hypertension.

Additionally, the veteran has asserted that he currently has 
a bilateral knee disability, back disability, and bilateral 
shin splint disability associated with parachuting during his 
period of active service.  His DD 214, received by the RO in 
November 1974, shows that he had been decorated with Basic 
Parachutist Wings during his period of active service.  A DD 
214, received by the RO in April 1998, shows that the veteran 
was also decorated, in pertinent part, with Vietnam Jump 
Wings and Halo Qualification Jump Wings.  The RO should 
obtain clarification as to the discrepancy in the two DD 214s 
that have been associated with the veteran's claims folder.

Also, given the fact that the veteran appears to have been a 
parachutist during his period of active service, he should be 
examined by a VA specialist in orthopedics, with the benefit 
of the entire claims folder to be considered in conjunction 
with the examination, so that an opinion may be rendered as 
to the nature, date of onset, and etiology of any bilateral 
knee disability, back disability, and bilateral shin splint 
disability that may be found.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2002).

Additional efforts should also be undertaken to obtain the 
veteran's complete treatment records from J.P. Aaronson, 
D.O.; Westminster Medical Group; Walter Martin, M.D.; 
Southern Oregon General Hospital; Dr. Howard; Dr. Rasdey 
Banser; and Theresa Stump and Dr. Goodwin.

Accordingly, this claim is REMANDED to the RO for the 
following:

1.  Ask the veteran to provide a list of all 
VA and non-VA health care providers that have 
treated him for his hypertension, bilateral 
knee disability, back disability, and 
bilateral shin splint disability since his 
separation from service, including, but not 
limited to, the specialist that was 
referenced in the VA Form 21-4138 dated in 
June 29, 2002; the facility where he was 
treated following a motor vehicle accident in 
1986; J.P. Aaronson, D.O.; Westminster 
Medical Group; Walter Martin, M.D.; Southern 
Oregon General Hospital; Dr. Howard; Dr. 
Rasdey Banser; and Theresa Stump and Dr. 
Goodwin.  Obtain records from each health 
care provider he identifies.  Actual 
treatment records, as opposed to summaries, 
are pertinent.

2.  Request that the National Personnel 
Records Center (NPRC) provide an official 
copy of the veteran's DD 214 demonstrating 
all decorations, medals, badges, 
commendations, citations, and campaign 
ribbons which have been awarded and 
authorized.

3.  Make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination by a specialist in 
cardiology.  The claims file and a separate 
copy of this Remand must be made available to 
and reviewed by the doctor prior and pursuant 
to conduction of the examination.  The doctor 
must annotate the examination report that the 
claims file was in fact reviewed in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.  

The doctor is asked to provide an opinion as 
to the date of onset and etiology of any 
currently diagnosed hypertension.  
Specifically, the examiner should state 
whether it is at least as likely as not that 
any currently diagnosed hypertension had its 
onset during active service or is related to 
any in-service disease or injury.  It is 
requested that the doctor discuss the prior 
medical evidence in detail and reconcile any 
contradictory evidence.  

The doctor must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
doctor's conclusion.  

4.   Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded an examination by a specialist in 
orthopedics.  The claims file and a separate 
copy of this Remand must be made available to 
and reviewed by the doctor prior and pursuant 
to conduction of the examination.  The doctor 
must annotate the examination report that the 
claims file was in fact reviewed in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.  

The doctor is asked to provide an opinion as 
to the nature, date of onset, and etiology of 
any currently diagnosed back, knee, and shin 
disorders.  Specifically, the examiner should 
state whether it is at least as likely as not 
that any currently diagnosed back, knee, or 
shin disorder found to be present had its 
onset during active service or is related to 
any in-service disease or injury, including 
service as a parachutist (and, in the case of 
any current shin disorder, the diagnosis of 
shin splints in 1972).  It is requested that 
the doctor discuss the historical medical 
evidence of record in detail in formulating 
his opinion.

The doctor must provide a comprehensive 
report including a complete rationale for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
doctor's conclusion.  

5.  Review the claims folder and ensure that 
the foregoing development actions have been 
conducted and completed in full.  Specific 
attention is directed to the examination 
reports.  Ensure that the medical reports are 
complete and in full compliance with the 
above directives.  If any report is deficient 
in any manner or fails to provide the 
specific opinion requested, it must be 
returned to the doctor for correction.  
38 C.F.R. § 4.2 (2002); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  Also, ensure 
that no other notification or development 
action, in addition to those directed above, 
is required by the VCAA.

6.  Readjudicate the veteran's claims, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a result 
of this Remand.  If the decision with respect 
to the claims remains adverse to the veteran, 
he and his representative should be furnished 
a Supplemental Statement of the Case (SSOC) 
and afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this case 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




